Exhibit For Immediate Release BSD Medical:Thirteenth BSD-2000 Hyperthermia System Placed in China at the Prestigious Liuan People’s Hospital SALT LAKE CITY, February 4, 2009—BSD Medical Corp. (NASDAQ:BSDM) today announced that the thirteenth BSD-2000 hyperthermia system has been purchased and installed in China at the Liuan Peoples Hospital located in Liuan City, in the Anhui Province. This hospital serves as the main cancer center to this city of over 2 million people. The hospital has previously offered less sophisticated forms of hyperthermia therapy by foreign manufacturers used for treating superficial cancers only, and is enthusiastic about the addition of the advanced capabilities of the BSD-2000 to treat deep cancers as part of its cancer arsenal. BSD Medical is pleased with the addition of the Liuan People’s Hospital as a center of excellence in China and as a candidate for participating in future high-level international clinical studies. The new BSD-2000 in Liuan delivers precision-focused RF energy into cancerous tumors, including those located deep in the body, raising the tumor temperature to levels used to administer hyperthermia therapy and destroy cancer cells with heat along with increasing the effectiveness of radiation therapy. Liuan Peoples Hospital plans to treat cervical cancer and other pelvic cancers as well as to conduct research on the treatment of lung cancer with the new BSD-2000 system. Lung cancer cases continue to increase in many parts of the world, and it is the most prevalent cancer in China. BSD Medical Corp. is the leading developer of systems used to deliver hyperthermia therapy for the treatment of cancer. Hyperthermia therapy is used to kill cancer directly and increase the effectiveness of companion radiation treatments for certain tumors.
